Title: To George Washington from Tobias Lear, 21 July 1792
From: Lear, Tobias
To: Washington, George



Sir,
Portsmouth, New Hampshire, July 21st 1792.

I have the honor to inform you that we arrived here yesterday, and had the pleasure to find all our friends in good health. Our passage from New York to Providence was a very pleasant one,

and performed in about 36 hours. We met with no accident during the journey, and were highly favored in the weather.
Agreeably to your directions I called upon Mr Morris before I left Philadelphia, and observed to him, that as you understood the house in which you lived was only engaged for two years, which term would expire on the first day of October next, you had ordered me to see him upon the subject, and to learn from him whether he expected to remove into the house himself at the end of that time, or whether it was his intention that the President should occupy it until his present term of service expired. Mr Morris replied that no other idea had ever entered his mind, but that you should occupy the house as long as you might find it convenient or agreeable—that the reason of the term being limited to two years was from the full expectation that an house would, within that time, be provided by the State of Pennsylvania for the residence of the President; but as he found that the government house was not likely to be completed so soon as was expected, he was making alterations, for his better accommodation, in the house where he now lives. I further observed to him, that if he had any desire to return to his former dwelling, and the house which he now inhabits would be rented, you would readily give up the one which you now hold, and take the other; or if that was not to be rented, you would get the best accommodation you could elsewhere. He answered, that when the alterations now carrying on should be completed the house would be as convenient for him as the other, and even if that should not have been the case, he should never have entertained an idea of returning to his former residence so long as it might be agreeable to the President to occupy it.
As in the conversation with Mr Morris, I made use of the expression “until the President’s present term of service expires”—he asked me if it was expected that any other more suitable house would be provided by that time, as he was confident the goverment house would not then be fit to occupy. I told him I did not know that any other would be; but that you had no occasion to look forward beyond the time for which you were elected, for accommodations of this nature. He then asked me if you had determined not to continue at the head of the government after the expiration of the present term. I told him I did not know

that you had come to any determination on the subject; but that I knew full well if you followed your own wishes & inclination they would lead you to retire. He observed, that he knew himself that to be the case; but he hoped to God that the love of your Country & of mankind which had heretofore overcome in you every personal & private consideration, would still prevail, and that you would not give up the government & the Country to that fate which he clearly foresaw awaited them if you should determine to retire from the Chair. He thought the reasons for your continuing were, if possible, more strong than those which first induced your acceptance of the Office.
So far as I have had an opportunity of hearing any sentiment expressed on this subject it has uniformly agreed with the above. The rout by which I came hither and the little stop which I made in the several places th[r]ough which I passed afforded but little opportunity of hearing the opinion of many persons on this or other topics; but I found an eagerness of inquiry on this head, mixed with an apprehension of what might be the consequences of your retiring, which convinced me that it was considered as a matter of the first importance. The general idea seemed to be, to say nothing of the fatal effects expected from divisions & parties, that most of the important things hitherto done under this government, being, as it were, matters of experiment, had not yet been long enough in operation to give satisfactory proof whether they are beneficial or not, and that they could not under any other administration have the fair experiment which they would have under that which first introduced them.
I had the honor of writing a few lines from New York, and shall not fail to write as often as anything may occur worth giving you the trouble of perusing it.
I was a little surprized to find that the Indian War is extremely unpopular in New England. I have not heard it mentioned by a single person who did not consider it as arising rather from a wish on the part of the United States to obtain lands to which they have no just claim, than as a war of necessity, as it really is. Whenever I have heard this subject introduced I have not failed to set the matter in its true light, and I flatter myself that I have convinced those with whom I have conversed on this head that the U.S. neither want nor have ever claimed an inch of land from

the Indians which they have not obtained by fair treaty and honorable purchase. I was astonished to find that they had taken so little pains to make themselves masters of the subject before they condemned it—an idea had obtained that the war was unjust without any one having inquired into the matter far enough to give a single reason why it was unjust.
So far as I have had an opportunity of learning, I find the people this way very much in favor of the establishment of the Federal City. A report has been propagated, that it was on the decline & that some circumstances had retarded its progress and would probably totally defeat it; but I was pleased to find, that this report was very little regarded.
The crops of grain & grass are good, and the prospect of Indian Corn (which is 3 or 4 weeks more forward here than in Virginia) remarkably fine—The Country appears flourishing and the people prosperous & happy. In this town they are doing business to more advantage than they have ever done before since the revolution.
Mrs Lear & our little boy are well & less fatigued with the journy than could have been expected. Mrs Lear will have the honor of writing to Mrs Washington as soon as she gets a little settled from the confusion of the journey—and in the mean time she unites with me in sentiments of gratitude & respect for yourself & Mrs Washington, love to the Children & best regards to Major Washington & his lady and to Messrs Dandridge & Lewis.
With the most sincere & affectionate attachment & perfect respect I have the honor to be Sir Your most Obedient Servant

Tobias Lear.

